DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
	This application is a 371 of PCT/JP2019/021182 filed 05/29/2019. This application also claims foreign benefit of JAPAN JP2018-102152 filed 05/29/2018. 
	Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). Failure to provide a certified translation may result in no benefit being accorded for the non-English application. 
	The instant application is afforded the effective filing date of 05/29/2019.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/30/2020 have been considered by the examiner and initialed copies of the IDS are included with the mailing of this office action.
	However, the Cite No(s). 4 and 5 of Foreign Patent Documents are not considered, as these foreign patent documents are not in English.

Election/Restrictions
Applicant’s election without traverse of Group 1, claims 1-14, drawn to a topical composition, in the reply filed on 01/24/2022 is acknowledged.
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group/invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/24/2022.

Status of the Claims
	Claims 1-16 are pending in this instant application, of which claims 15-16 are withdrawn at this time as being drawn to non-elected invention/group. 
	Claims 1-14 are examined herein on the merits for patentability.

Specification
The disclosure is objected to because of the following informalities: calamine is misspelled as “caramine” throughout the specification.  
Appropriate correction is required.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  calamine is misspelled as “caramine” in said claims 1 and 2.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitations of “a sum of products of a viscosity grade of each of the component (c1) and a weight ratio when a total weight of the components (c1) is 1 is 50 mPa·s or more” in claim 8 and “a sum of products of a viscosity grade of each of the component (c1) and a weight ratio when a total weight of the components (c1) is 1 is less than 50 mPa·s” in claim 9, render the claims indefinite because it is unclear i) if claims 8 and 9 are describing the viscosity property of the topical composition or the component (c1); and ii) what weight ratio of which components are the claims referencing to as it relates to the viscosity parameter, as there are no components defined the claims that provide the nexus for “weight ratio.” Clarifications in the claims are required.
For this office action, claims 8 and 9 will be interpreted as drawn to the viscosity of the component (c1), for art rejection purpose.
As a result, claims 8 and 9 do not clearly set forth the metes and bounds of patent protection desired.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brooks et al (17 October 2002; US 2002/0150630 A1).
Regarding claims 2 and 12, Brooks teaches a topical composition  45% by weight of zinc chloride, titanium oxide, and a solvent (Abstract; [0022]-[0023], [0025], [0027], [0026], [0064], [0076]-[0077], [0086]; claims 1-2, 4 and 11). It is noted that 45% by weight of zinc chloride meets the claimed “30 to 60% by weight of zinc chloride” because "[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)).
As a result, the aforementioned teachings from Brooks are anticipatory to cl aims 2 and 12 of the instant invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5, 7, 9-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al (17 October 2002; US 2002/0150630 A1) in view of Xia et al (22 August 2002; US 2002/0114778 A1).
Regarding claim 1, Brooks teaches a topical composition 0.1% to 60% by weight of zinc chloride as the active ingredient, and particularly 45% by weight of zinc chloride; titanium oxide; and a solvent (Abstract; [0022]-[0023], [0025], [0027], [0026], [0064], [0076]-[0077], [0086]; claims 1-2, 4 and 11).

Regarding the component (C) of claim 1, Xia teaches a topical composition comprising an active pharmaceutical agent, a block copolymer of propylene oxide and ethylene oxide, a cellulose derivative such as hydroxypropyl methylcellulose (Hypromellose), wherein the topical composition forms a gel (Abstract; [0012]-[0013], [0015]-[0036], [0051]-[0053]).
It would have been obvious to one of ordinary skill in the art to include hydroxypropyl methylcellulose in the topical composition, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Xia provided the guidance to do so by teaching that hydroxypropyl methylcellulose can be added to a topical composition so as to form a desired gel. Thus, an ordinary artisan seeking to form a topical composition that is in the form of a gel, would have looked to including hydroxypropyl methylcellulose to the topical composition of Brooks, and achieve Applicant’s claimed invention with reasonable expectation of success. 
Regarding claim 4, as discussed above, Xia provided the guidance for including hydroxypropyl methylcellulose (Hypromellose) to the topical composition of Brooks to form a gel.
Regarding claim 5, Xia provides the guidance for including water as the solvent ([0058]; Example 1).
Regarding claim 7, Xia provides the guidance for including a block copolymer of propylene oxide and ethylene oxide and hydroxypropyl methylcellulose (Hypromellose) in the topical composition of Brooks so as to obtain a gel with improved durability (Xia: [0012], [0017] and [0038]).

Regarding claims 10-11, Xia provides the guidance for including glycerin to the topical composition of Brooks so as to provide a demulcifing effect to the topical composition ([0052]-[0053]).
Regarding claim 14, as discussed above, Brooks in view of Xia forms a topical composition that is in the form of a gel, thereby meets the claimed the topical composition “is a commercially available preparation.”
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 2-3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al (17 October 2002; US 2002/0150630 A1), and further in view of Xia et al (22 August 2002; US 2002/0114778 A1).
The topical compositions of claims 2 and 12 are discussed above, said discussion being incorporated herein in its entirety.
However, Brooks does not teach the component (C) of claim 3.

It would have been obvious to one of ordinary skill in the art to include hydroxypropyl methylcellulose in the topical composition, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Xia provided the guidance to do so by teaching that hydroxypropyl methylcellulose can be added to a topical composition so as to form a desired gel. Thus, an ordinary artisan seeking to form a topical composition that is in the form of a gel, would have looked to including hydroxypropyl methylcellulose to the topical composition of Brooks, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 2 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al (17 October 2002; US 2002/0150630 A1), and further in view of Schumacher et al (16 March 2006; US 2006/0057385 A1).
The topical compositions of claims 2 and 12 are discussed above, said discussion being incorporated herein in its entirety.

Regarding claim 13, Schumacher teaches a dispersion containing titanium dioxide powder coated with silicon dioxide, wherein the such use of titanium dioxide powder coated with silicon dioxide provides superior stability to the dispersion as compared to using titanium dioxide alone (Abstract; [0001], [0016], [0033] and [0068]).
It would have been obvious to one of ordinary skill in the art include titanium dioxide powder coated with silicon dioxide in place of the titanium dioxide in the topical composition of Brooks, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Schumacher provided the guidance to do so by teaching that the use of a combination of titanium dioxide and silicon dioxide provides superior stability to the formulation as compared to using titanium dioxide alone. Thus, an ordinary artisan seeking to maximize the stability of the topical composition of Brooks would looked to include titanium dioxide powder coated with silicon dioxide in place of the titanium dioxide in the topical composition, and achieve Applicant’s claimed invention with reasonable expectation of success. 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the in art the before the effective filing date of Applicant’s invention, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brooks et al (17 October 2002; US 2002/0150630 A1) in view of Xia et al (22 August 2002; US 2002/0114778 A1), as applied to claim 1 above, and further in view of Takeuchi et al (29 April 1997; US 5,624,962).
The topical composition of claim 1 is discussed above, said discussion being incorporated herein in its entirety.
However, Brooks and Xia do not teach the polyethylene glycol of claim 6; and the viscosity of claim 8.
Regarding claim 6, Takeuchi teaches a topical composition comprising a pharmaceutical active agent, a cellulose derivative and polyethylene glycol, wherein the topical composition has reversible thermosetting gelation in which the composition is fluid liquid before administration or application and forms a gel at a body temperature of a local region immediately after administration or application (Abstract; column 1, lines 5-16 and 56-61; column 2; column 3, lines 1-30 and 54-end; column 4).
It would have been obvious to one of ordinary skill in the art to include polyethylene glycol in the topical composition of Brooks in view of Xia, and produce the claimed invention of ordinary skill in the art would have been motivated to do so because Takeuchi provided the guidance to do so by teaching that a topical composition containing and polyethylene glycol and a cellulose derivative provides a topical composition that has reversible thermosetting gelation in which the composition is fluid liquid before administration or application and forms a gel at a body temperature of a local region immediately after administration or application, and such reversible thermosetting gelation property aids in achieving greater degree of bioavailability of the 
Regarding claim 8, Takeuchi teaches methylcellulose as the suitable cellulose derivative, wherein the methylcellulose is Metolose SM 400, which has a viscosity of 400 mPa·s (column 3, lines 1-6; Examples 1-31), thereby meeting the claimed viscosity of 50 mPa·s or more.
It would have been obvious to one ordinary skill in the art incorporate Metolose SM 400 as the cellulose derivative in the topical composition of Brooks in view of Xia, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because Takeuchi provided the guidance to do so by teaching that inclusion of methylcellulose such as Metolose SM 400 to a topical composition provides resultant gel that has reversible thermosetting gelation (Takeuchi: column 1, lines 56-61). Thus, an ordinary artisan seeking to form a gel that has reversible thermosetting gelation would have looked to incorporating Metolose SM 400 as the cellulose derivative in the topical composition of Brooks in view of Xia, and achieve Applicant’s claimed invention with reasonable expectation of success. 


Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOAN THI-THUC PHAN whose telephone number is (571)270-3288. The examiner can normally be reached 8-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOAN T PHAN/Primary Examiner, Art Unit 1613